FEB :7 :019. WED Case
                 05:59 1:18-cv-09985-VM
                       PM                           Document 19 Filed 03/01/19 Page 1 of 2                          P. OO:



                                                                                     11 SUNRISE      PLAZA,    STE. 306

      LiebowitzQLaw Firm, PLLC                                                       VALLEY STl'll!:AM, NY 11580



                             --   ATTORl',Ua:va FOR THE: Pt-tOTOORA,..HIC ART$
                                                                                     (616) 233-1880
                                                                                     www.LIE90WITZLAWFIRM.C0M




           February 27, 2019
                                                                                         l''i'H           ;1)1\Y
           VIA FAX
                                                                                         !J(Wl MEJ'iT
           Honorable Victor Marrero                                                      ELJ CTRONICALLY FILED
           United States District Court                                                  I)(   1,.   #:
           Southern District of New York                                                                  - - - ·--;~-"t-1-J-f-,=---
           500 :Pearl Street, Suite 1040                                                 DA n: i          !LU1:/l/l1
           New York, NY 10007-1312


            Re:    C/arlp,• Tran,mQ11fltiOll A{fe1·natives. lnc., 1:18-cv-09985 (VM)

            Dear Judge Marrero:

                   We represent Plaintiff Dennis Clark ("Plaintiff") in the above-captioned case. We write
            in response to Defendant's letter, dated February 22, 2019 [Dkt. #18]. In addition to those
           reasons cited in our initial opposition letter [Dkt. #14], Plaintiff respectfully submits the
           following:

            A.     Give.n tbe "Dearth of Calies" Where Fair Use Has Been Decided on Rule 12, Plaintiff
                   Respectfully Requests the Court's Leave to File a Formal Opposition Brief

                   If the Court is inclined to entertain the fair use defense on Rule 12, Plaintiff respectfully
            requests the opportunity to submit a fom1al brief in opposition given the factual and legal
            complexity of the issues at band.

                    While "it is possible to resolve the fair use inquiry on a motio:o to dismiss under certain
            circumstances," "there is a dearth of cases granting such a motion." BWP lvledia USA, Inc. v.
            Gossip Cop Media, LLC, 87 F. Supp. 3d 499,505 (S.O.N.Y. 2015) (citingM Shank~n
            Commc'ns, Inc. v. Cigar500.com, No. 07 Civ. 7371 (JGK), 2008 WL 2696168, at "'10 (S.D.N.Y.
            July 7, 2008) (noting that a similarly situated defendant could not identify "any cases jn th.is
            Circuit that have granted a motion to dismiss on the grounds of fair use").

                     This is because "the determination of fair use is a mixed question of fact and
            law.'' Hirsch v. Complex Media, Inc., No. 18 CIV. 5488 (CM), 2018 WL 6985227, at *5
            (S.D.N.Y. Dec. JO, 2018) (denying Rule 12 motion premised on fair use of New York Post
            photQ&,raph); Hirsd1 v. CBS Broad. Inc., No. 17 CIV. 1860 (PAE), 2017 WL 3393845, at *6
            (S.D.N.Y. Aug. 4, 2017) (same) (cjting Swatch Grp. J,.1gmt. Serv. Ltd. v. Bloomberg L.P., 756
            F.3d 73, 83 (2d Cir. 2014)). "The Second Circuit has noted that in the context of the Lanham
            Act resolution of a fair use defense for use of a trademark 'often requires consideration of facts




                                             LiebowitzQLaw Firm, PLLC
FEB :7 : • 19. WED Case  PM
                   05:59 1:18-cv-09985-VM                        FAA,. Filed
                                                       Document 19
                                                                       !!\ o.
                                                                              03/01/19 Page 2 of 2                  P. 003



         LiebowitzQLaw Firm, PLLC

               outside of the complaint and is thus inappropriate to resolve on a rnotio.o to clismfas."' Hirsch v.
               CBS at *6 (citing Kelly-Brown v. Winfrey, 717 F.3d 295, 308 (2d Cir. 2013)). "The same
               principle holds true in copyright cases, because determination of fair use of a copyright is a
               similarly 'open-ended and context-se:osjtive inquiry' tbat is "fact-driven[]." Id (internal
               quotations and dtations omitted).

                        Plaintiff respectfully submits that adjudication of the fair use defense should be deferred
               until summary judgmer.it. Factual issues ex.ist concerning the first factor, i.e., ,vbether Defendant
               consulted a copyright lawyer on the fair use defense before it decided to expropriate the
               Photograph without authorization. See Bridgeport Afusic, Inc. v. >1<1166 UMG Recordings,
               Inc., 585 F.3d 267, 279 (6th Cir. 2009) (a defendant must take "reasonable steps to
               assure fair use before infringement," not as a "post-hoc rationalization concocted to skirt
               liability.") (citation omitted). further, with respect to the fourth factor, there is an issue of fact as
               to whether Plaintiff, a professional photojoumalist, could reasonably expect to receive licensing
               fees from Defendant's secondary use.

               B.      Defendant Fails to Cite Any Authority From this Circuit to Support its PosUion

                       With respect to the merits, Defendant has failed to cite any authority in its second Letter
              (0kt. # 18] to support its position that c:ritici2ing the text of a news article permits a secondary
              usc:r to expropriate the photograph that was published in connection with that news article.
              Defendant's infringing news article did :not comment on any poHtical or social controversy
              surrounding the very existence of the image itself. Instead, Defendant simply republished the
              Photograph as an illustrative aid to comment on the underlying article. lo thjs Circuit, such use is
              not transformative. See, e,.g. Barcroft Media, Ltd. v. Coed Media Group, LLC, No. 16-cv-7634
              (JMP), 2017 WL 5032993 (S.D.N.Y. Nov. 2, 2017) (rejecting fair use where defendant's
              argument, "if accepted, would eliminate copyright p.rotection any time a copyrighted photOf,'Taph
              was used in co:ojunctio:n with a news story about the subject of that photograph."); Ferdman v.
              CBS Interactive, Inc., No. 17-cv-1317 (PGG), 2018 WL 4572241, at *12 (S.D.N.Y. Sept. 24,
              2018) (the "Article involves the use of an image solely to present the content of that image.
              Such a use is not transformative"); Hirsch v. Complex at *6 ( denying Rule 12 motion cm fair use
              where "Complex has not established that its Video did anything more than merely describe the
              subject of Hirsch's Photograph, newsworthy or not. That conduct alone does not suffice as
              transformative. ").

                       Defendant's argument rests on its alleged criticism of the New York Post article. But
               Clark is not the copyright owner of the New York Post article; he O\vns the Photograph whlcb is
               a separate and independent copyrightable asset. Had Defendant wanted an image of a bicycle, it
               could bave commissioned its own photograph; or it could have licensed the image from Plaintiff.


                                                                       Respectfully Submitted,

   The Clerk of Court is directed to enter into the public record      /s/richardliebowitz/
   ofthi~ action the ..:tter above submitted to the Court by           Richard Liebowitz
       ~~
                                                                       Counsel for PlaintiffDennis Clark


   . . .:;. ;____
              ~1_----+/f_
           DATE
                            ~~
                         ' / ~ O . U . S . D . J. .
